DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status Claim(s) 1-15, 18-22, is/are filed on 5/13/22 are currently pending. Claim(s) 1-11, and 18-22 is/are rejected.
Allowable Subject Matter
Claim(s) 12-15 are allowed. Claim(s) 2-4, 10, 21 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Election/Restriction
Applicant’s election with traverse of claims 1-15-, 18-22 in the reply filed on 5/13/22 is acknowledged. Applicant has amended the claim to incorporate all limitations from the other claims and therefore their argument is found persuasive. Claim(s) 12-15 withdrawn are currently rejoined. The restriction is made final. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
means for positioning in claim(s) 18
means for filtering in claim(s) 18
means for sealing in claim(s) 19
means for coupling in claim(s) 20
The term means for positioning interpreted as an end plate.
The term means for filtering interpreted as filter tubes.
The term means for sealing interpreted as a seal
The term means for coupling interpreted as a support rod
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1, 5-7, 9, 12, 15-20 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Harms (US 20060108276 A1).


    PNG
    media_image1.png
    785
    503
    media_image1.png
    Greyscale

Regarding claim 1, Harms teaches filter insert to be disposed in a pipe of a piping system, the filter insert comprising: an end plate (7) having a set of openings (9); a set of filter tubes (13) extending from a first side of the end plate, the filter tubes having respective channels aligned with respective ones of the openings; a set of support rods (25) extending through respective ones of the channels of the filter tubes, the support rods extending through the openings in the end plate; a first retainer (11) disposed on a second side of the end plate, the first retainer coupled (indirectly) to the support rods at or near first ends of the support rods; and a second retainer (12) coupled to the support rods at or near second ends of the support rods opposite the first ends such that the filter tubes are clamped between the end plate and the second retainer [0033-0050].
Regarding claim 5, Harms teaches wherein the support rods are parallel to and spaced from a central axis of the filter insert (fig. 4) [0041].
Regarding claim 6, Harms teaches further including a central rod (20) aligned with the central axis, the central rod extending through the first retainer, the end plate, and the second retainer [0041].
Regarding claim 7, Harms teaches further including a first threaded fastener coupled to a first end of the central rod and a second threaded fastener coupled to a second end of the central rod [0013, 0036].
Regarding claim 9, Harms teaches further including a seal (19) disposed around a circumference of the end plate, the seal having first and second flanges axially spaced apart.
Regarding claim 12, Harms teaches from figures a piping system comprising: a first pipe (4) having an end; a second pipe (1) coupled to the first pipe at an opening formed in a side of the first pipe near the end; and a filter insert disposed in the first pipe near the end of the first pipe, the filter insert including: 
an end plate (7) having an opening (9); a filter tube extending from a side of the end plate, the filter tube having a channel (i.e. area formed by 19) aligned with the opening such that when fluid flows through the first pipe, the fluid flows through the opening and into the channel of the filter tube (intended use); a support rod (25) extending through the channel of the filter tube; a set of fins (9 and 10) extending radially outward from the support rod and engaged with the filter tube[0033-0050].
Regarding claim 15, Harms teaches wherein the fins are engaged with the side of the end plate (fig. 5).
Regarding claim 16, Harms teaches wherein the side of the end plate is a first side, and wherein the support rod extends through the opening in the end plate, the filter insert further including a retainer (11) disposed on a second side of the end plate, the retainer coupled to the support rod at or near a first end of the support rod (fig. 5) [0041].
Regarding claim 17, Harms teaches wherein the retainer is a first retainer, the filter insert further including a second retainer (12) coupled to the support rod at or near a second end of the support rod [0041].
Regarding claim 18, Harms teaches filter insert to be disposed in a pipe of a piping system, the filter insert comprising: means for filtering (filter tubes) particulate from fluid in the piping system, the filtering means having a channel; means for positioning (end plate) the filtering means in the pipe, the positioning means having an opening; a support rod (25) extending through the channel of the filtering means; and a set of fins extending radially outward from the support rod and engaged with the filtering means, the fins to align the channel of the filtering means with the opening in the positioning means (see rejection of claims 1 and 12).
Regarding claim 19, Harms teaches further including means for sealing (seal) (19) between the positioning means and the pipe (see rejections above).
Regarding claim 20, Harms teaches further including means for coupling (support rod) (25) the filtering means to the positioning means (see rejections above).

Claim(s) 1-8 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Lee (US 7993517 B2)


    PNG
    media_image2.png
    880
    575
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    755
    391
    media_image3.png
    Greyscale

Regarding claim 1, Lee teaches filter insert to be disposed in a pipe of a piping system, the filter insert comprising: an end plate (4) having a set of openings (openings formed by 4, fig. 1); a set of filter tubes (21) extending from a first side of the end plate, the filter tubes having respective channels aligned with respective ones of the openings; a set of support rods (22) extending through respective ones of the channels of the filter tubes, the support rods extending through the openings in the end plate; a first retainer (6) disposed on a second side of the end plate, the first retainer coupled to the support rods at or near first ends of the support rods; and a second retainer (1) coupled to the support rods at or near second ends of the support rods opposite the first ends such that the filter tubes are clamped between the end plate and the second retainer (C2/1-65).
Regarding claim 5, Lee teaches wherein the support rods are parallel to and spaced from a central axis of the filter insert (fig. 4).
Regarding claim 6, Lee teaches further including a central rod (3) aligned with the central axis, the central rod extending through the first retainer, the end plate, and the second retainer (C2/1-65).
Regarding claim 7, Lee teaches further including a first threaded fastener coupled to a first end of the central rod and a second threaded fastener coupled to a second end of the central rod (C2/1-65).
Regarding claim 8, Lee teaches wherein the second retainer is a same shape and size as the first retainer (fig. 1).
Claim(s) 18-20, 22 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Estachy (US 20190209950 A1).

    PNG
    media_image4.png
    768
    534
    media_image4.png
    Greyscale



Regarding claim 18, Estachy teaches filter insert to be disposed in a pipe of a piping system, the filter insert comprising: means for filtering particulate from fluid in the piping system, the filtering means (10) having a channel (76); means for positioning the filtering means in the pipe, the positioning means having an opening; a support rod extending through the channel of the filtering means; and a set of fins extending radially outward from the support rod and engaged with the filtering means, the fins to align the channel of the filtering means with the opening in the positioning means.  
Regarding claim 19, Estachy teaches further including means for sealing (seal formed on top of 6, fig. 6) between the positioning means and the pipe (note the pipe is not positively recited).  
Regarding claim 20, Estachy teaches further including means for coupling the filtering means to the positioning means (end cap is connected to the rods – see figures).
Regarding claim 22, Estachy teaches wherein the fins of each of the support rods are spaced about 90 degrees apart from each other (reads on the current fins as shown from as it multiple fins which can separately selected to form 90 degrees).
Claim Rejections - 35 USC § 103  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harms (US 20060108276 A1).
Regarding claim 11, Harms does teach wherein each of the filter tubes includes a cylindrical body constructed of a pleated material and an outer liner wrapped around the cylindrical body. However, using pleats and liners as filtering media is well-known as they allow to maximize surface area and are commonly available to provide a predictable result in filtering fluids. It would have been obvious to one of ordinary skill to have incorporated pleated material and outer filter liner for the aforesaid advantages.
Reasons for Allowance
Claims 12-15 are allowed. At best Harms (see rejection above) teaches a filter insert to be disposed in a pipe of a piping system, the filter insert comprising: an end plate (7) having a set of openings (9); a set of filter tubes (13) extending from a first side of the end plate, the filter tubes having respective channels aligned with respective ones of the openings; a set of support rods (25) extending through respective ones of the channels of the filter tubes, the support rods extending through the openings in the end plate; a first retainer (11) disposed on a second side of the end plate, the first retainer coupled (indirectly) to the support rods at or near first ends of the support rods; and a second retainer (12) coupled to the support rods at or near second ends of the support rods opposite the first ends such that the filter tubes are clamped between the end plate and the second retainer [0033-0050]. However, Harms does teach a set of fins extending radially outward from a first support rod of the set of support rods rod and engaged with a first filter tube of the set of filter tubes; a first retainer disposed on a second side of the end plate, the first retainer coupled to the support rods at or near first ends of the support rods.


***
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Waqaas Ali whose telephone number is (571) 270-0235.  The examiner can normally be reached on M-F 9-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-271-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WAQAAS ALI/Primary Examiner, Art Unit 1777